Case 18-32124   Doc 40   Filed 09/19/19 Entered 09/19/19 09:27:11   Desc Main
                           Document     Page 1 of 4
Case 18-32124   Doc 40   Filed 09/19/19 Entered 09/19/19 09:27:11   Desc Main
                           Document     Page 2 of 4
Case 18-32124   Doc 40   Filed 09/19/19 Entered 09/19/19 09:27:11   Desc Main
                           Document     Page 3 of 4
Case 18-32124   Doc 40   Filed 09/19/19 Entered 09/19/19 09:27:11   Desc Main
                           Document     Page 4 of 4
